Citation Nr: 0706847	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim as to whether the character of the appellant's 
discharge is a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The appellant had active service from May 1968 to February 
1971 and received an other than honorable (OTH) discharge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In October 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1.  In a June 1971 decision, the RO denied the appellant's 
claim to amend the character of his discharge and concluded 
that the discharge was a bar to payment of all Veterans 
Administrations benefits based on service from May 15, 1968 
to February 8, 1971. 

2.  Evidence received subsequent to the June 1971 decision 
raises a reasonable possibility of substantiating the claim 
of whether the character of the appellant's discharge is a 
bar to VA benefits.

3.  The appellant's February 1971 discharge was under other 
than honorable (OTH) conditions.

4. The persuasive medical evidence shows that the appellant 
was insane at the time of the majority of the offenses 
leading to his OTH discharge, the other offenses were minor, 
and his service was otherwise honest, faithful and 
meritorious.



CONCLUSIONS OF LAW

1.  The June 1971 decision denying the claim as to whether 
the character of the appellant's discharge is a bar to VA 
benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the June 1971 decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2006).

3.  The appellant was insane at the time of the serious 
offenses leading to his discharge and his service was 
otherwise honest, faithful and meritorious; therefore he is 
not precluded from VA benefits.  38 U.S.C. 101, 5107, 5303(b) 
(West 2002), 38 C.F.R  §§ 3.12, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Given the 
favorable outcome as noted below, no conceivable prejudice to 
the appellant could result from this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

New and Material

The appellant seeks to reopen his claim as to whether the 
character of the appellant's discharge is a bar to VA 
benefits.  The appellant's claim was previously denied in a 
June 1971 decision.  Specifically, the RO stated that the 
appellant's character of discharge was a bar to payment of 
all VA benefits.  The RO notified the appellant of this 
decision in June 1971; he did not file a notice of 
disagreement within one year of the date of notification of 
the decision.  Consequently, that decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the appellant filed his claim 
seeking to reopen in October 2003, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the June 1971 decision 
included the appellant's personnel records, including 
discharge records.  Personnel records reflect that the 
appellant's service began in May 1968.  From May 1968 to 
April 1969, the appellant received duty and conduct marks 
ranging from 3.5 to 4.3, excepting one notation on April 6, 
1969 where his marks were 2.9 for duty and conduct, 
respectively.  Records reflect that the appellant arrived in 
Vietnam on June 3, 1969, returning to San Francisco in March 
1970 and arriving in Camp Lejeune, North Carolina in April 
1970.  The Navy Discharge Review Board's records show that 
the appellant received nine non-judicial punishments (NJP's) 
on January 9, 1969, January 31, 1969, March 10, 1969, May 16, 
1969, September 17, 1969, November 15, 1969, March 13, 1970, 
May 12, 1970 and November 5, 1970.  The appellant's DD-214 
reflects that he received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Combat Action 
Ribbon, Presidential Unit Citation and Vietnam Cross of 
Gallantry citations in-service. 

After the June 1971 decision, the evidence of record includes 
a November 2003 letter from a private therapist that shows 
the appellant was assessed as having post-traumatic stress 
disorder and a January 2004 letter from another counselor 
showing that the appellant is homeless and in need of 
housing.  Also of record is a February 2004 private 
psychological assessment showing a diagnosis of post-
traumatic stress disorder and reporting that the appellant's 
adjustment problems became obvious when he came back to Camp 
Lejeune.

The current evidence of record includes two VA examinations.  
At an August 2004 VA examination, the examiner diagnosed the 
appellant with post-traumatic stress disorder, chronic.  The 
examiner reported that the appellant met the diagnostic 
criteria for the diagnosis for post-traumatic stress 
disorder, which was directly linked to his combat stressors 
from Vietnam as elicited from the appellant.  The examiner 
stated that the issue of whether the appellant was insane at 
the time he committed the infractions in-service could not be 
resolved without resorting to mere speculation.  

At a September 2004 VA examination, the examiner reviewed the 
appellant's history.  The examiner stated that while the 
appellant was at Camp Lejeune, he was truly in a state of 
insanity and psychosis because of his extreme post-traumatic 
stress disorder.  The examiner noted that Black's Law 
Dictionary defined insanity as a mental disorder 
characterized by gross impairment in reality testing where 
mental functioning is sufficiently impaired as to interfere 
grossly with the capacity to meet the ordinary demands of 
life.  The examiner opined that the appellant's mental status 
at Camp Lejeune satisfied the definition of insanity and that 
his misbehavior at Camp Lejeune was clearly secondary to his 
being in a state of insanity.   The examiner stated that the 
extreme post-traumatic stress disorder symptoms emerged 
shortly after leaving South Vietnam and massively undermined 
his ability to complete his last year in the Marine Corps at 
Camp Lejeune.  The examiner found that there were many 
triggers for his pos-traumatic stress disorder and the 
appellant simply could not cope with certain tasks, work with 
others, or tolerate authority relationships.  This, in the 
examiner's opinion, led to frequent military performance 
infractions.  

Finally, also of record is the appellant's testimony from an 
October 2005 hearing where he testified that the service was 
racist and that he was discriminated against.  He stated that 
after he returned from combat, he did not trust authority 
figures.  He stated that his last full time job was in the 
Marines and that he was unable to get a good job because of 
his bad discharge.  He testified that he did not remember 
being absent in-service but remembers not coming back from 
leave on time.  In written statements, the appellant reported 
that he was not absent without leave, but had extended his 
leave.  

In the present claim, the evidence submitted since the June 
1971 decision is new and material as it raises a reasonable 
possibility of substantiating the appellant's claim.  In 
particular, the August and September 2004 VA examinations 
raise a reasonable possibility of substantiating the 
appellant's claim in that they directly relate to whether the 
appellant was insane at the time of the offenses committed 
relating to his OTH discharge.  Thus, the Board finds that 
this evidence raises a reasonable possibility of 
substantiating the claim.  As such, this new evidence is not 
cumulative of the evidence submitted prior to the June 1971 
decision and the claim is reopened.

Character of Discharge

The appellant seeks to amend the character of his discharge 
which is currently a bar to VA benefits.  In support of his 
claim, as previously noted, the appellant testified at an 
October 2005 hearing that after he returned from combat, he 
did not trust authority figures.  He stated that he did not 
remember being absent in-service but remembers not coming 
back from leave on time.  

The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a). 

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions. 
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct. A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b). 

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  The discharge or dismissal by reason of a general 
court-martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 38 
C.F.R. § 3.12(c)(2).  However, if it is established that the 
person in question was insane at the time of committing the 
offense leading to the discharge, that person is not 
precluded from benefits by that discharge. 38 U.S.C.A. § 
5303(b); 38 C.F.R. 
§ 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.
§ 3.354(a).  This regulation provides for three circumstances 
which the United States Court of Appeals for Veterans Claims 
(the United States Court of Veterans Appeals prior to March 
1, 1999)(Court), noting the "obvious drafting defects" of the 
regulation, indicated should be modified by applying the 
phrase "due to a disease."  Zang v. Brown, 8 Vet.App. 246, 
252-53 (1995).  When the question is whether an individual 
was insane at the time of an offense leading to his court-
martial or discharge, the rating agency will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a).  
38 C.F.R. § 3.354(b).  The Court has held that the insanity 
need only exist at the time of the commission of the offense 
leading to the person's discharge, and that there is no 
requirement of a causal connection between the insanity and 
the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
See VAOPGCPREC 20-97 (May 22, 1997).

Personnel records reflect that the appellant's service began 
in May 1968.  From May 1968 to April 1969, the appellant 
received duty and conduct marks ranging from 3.5 to 4.3, 
excepting one notation dated April 6, 1969 where his marks 
were 2.9 for duty and conduct, respectively.  Records reflect 
that the appellant arrived in Vietnam on June 3, 1969, 
returned to San Francisco in March 1970 and arrived in Camp 
Lejeune, North Carolina in April 1970.  The Navy Discharge 
Review Board's records show that the appellant received nine 
NJP's on January 9, 1969, January 31, 1969, March 10, 1969, 
May 16, 1969, September 17, 1969, November 15, 1969, March 
13, 1970, May 12, 1970 and November 5, 1970.  The appellant's 
DD-214 reflects that he received the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, Combat 
Action Ribbon, Presidential Unit Citation and Vietnam Cross 
of Gallantry citations in-service. 

A November 2003 letter from a private therapist shows that 
the appellant was assessed as having post-traumatic stress 
disorder, and a January 2004 letter from another counselor 
showed that the appellant is homeless and in need of housing.  
Also of record is a February 2004 private psychological 
assessment showing a diagnosis of post-traumatic stress 
disorder and reporting that the appellant's adjustment 
problems became obvious when he came back to Camp Lejeune.

The appellant has had two VA examinations.  At an August 2004 
VA examination, the examiner diagnosed the appellant with 
post-traumatic stress disorder, chronic.  The examiner 
reported that the appellant met the diagnostic criteria for 
the diagnosis for post-traumatic stress disorder, which was 
directly linked to his combat stressors from Vietnam as 
elicited from the appellant.  The examiner stated that the 
issue of whether the appellant was insane at the time he 
committed the infractions in-service could not be resolved 
without resorting to mere speculation.  

At a September 2004 VA examination, the examiner reviewed the 
appellant's history.  The examiner stated that while the 
appellant was at Camp Lejeune, he was truly in a state of 
insanity and psychosis because of his extreme post-traumatic 
stress disorder.  The examiner noted that Black's Law 
Dictionary defined insanity as a mental disorder 
characterized by gross impairment in reality testing where 
mental functioning is sufficiently impaired as to interfere 
grossly with the capacity to meet the ordinary demands of 
life.  The examiner opined that the appellant's mental status 
at Camp Lejeune satisfied the definition of insanity and that 
his misbehavior at Camp Lejeune was clearly secondary to his 
being in a state of insanity.   The examiner stated that the 
extreme post-traumatic stress disorder symptoms emerged 
shortly after leaving South Vietnam and massively undermined 
his ability to complete his last year in the Marine Corps at 
Camp Lejeune.  The examiner found that there were many 
triggers for his post-traumatic stress disorder and the 
appellant simply could not cope with certain tasks, work with 
others, or tolerate authority relationships.  This, in the 
examiner's opinion, lead to frequent military performance 
infractions.  

Initially, the threshold question is whether or not the 
appellant can be classified as insane during any period of 
his service.  In this regard, the Board notes that the 
appellant has had two VA examinations.  The September 2004 
examiner opined that the appellant's mental status at Camp 
Lejeune satisfies the definition of insanity and that his 
misbehavior at Camp Lejeune was clearly secondary to his 
being a state of insanity.  In contrast, the August 2004 VA 
examiner stated that the issue of whether the appellant was 
insane at the time he committed the infractions in-service 
could not be resolved without resorting to mere speculation.  
Generally, the law provides that as to any point, the VA 
shall not resort to pure speculation or remote possibility in 
deciding a claim.  38 C.F.R. § 3.102.  However, though the 
August 2004 VA examiner stated that determinations as to the 
appellant's sanity could not be determined without resorting 
to speculation, the September 2004 VA examiner's opinion did 
not resort to speculation.  Rather, the September 2004 VA 
examiner offered adequate support and evidence for his 
conclusions.  Thus, the Board accepts the September 2004 VA 
examiner's conclusions as persuasive medical evidence of the 
appellant's mental status in-service.

Hence, the Board accepts that the appellant's mental status 
at Camp Lejeune satisfies the definition of insanity and that 
his misbehavior at Camp Lejeune was clearly secondary to his 
being a state of insanity.  Records show that the appellant 
received nine non-judicial punishments which served as a 
basis for his OTH discharge; these were recorded as occurring 
from January 1969 to November 1970.  Records also show that 
the appellant left Vietnam in March 1970.  As there is a 
valid finding of insanity of record during the time right 
after his Vietnam service, the March 13, 1970, May 12, 1970 
and November 15, 1970 NJP findings are considered to have 
occurred while the appellant was insane.  Therefore these 
incidences will not be considered a bar to VA benefits as the 
appellant was not considered sane.  

However, though the September 2004 VA examiner's opinion 
stated that the appellant's mental status at Camp Lejeune 
satisfied the definition of insanity and that his misbehavior 
at Camp Lejeune was clearly secondary to his being a state of 
insanity, the opinion did not find that the appellant was 
insane during the entirety of his service.  Thus, the Board 
must determine if the appellant's actions prior to the 
finding of insanity from March 1970 onward contributed to his 
OTH discharge, or if his discharge was primarily based on his 
actions after his return from Vietnam at Camp Lejeune.  

In the present claim, there are still six NJP's which 
occurred prior to March 1970.  Of these six incidences, three 
were due to unauthorized absences, one was for failure to 
obey a lawful order to swab the showers and assaulting the 
PFC who gave the order, one was for not keeping a rifle 
secured in the assigned numbered rifle rack, and one was for 
the failure to clean a rifle.  Other offenses of disobeying 
an order to clear mess tables  and failing to insure the 
cleanliness of mess tables and napkin holders were noted in 
September 1967.  The Board has also reviewed the appellant's 
service record and notes that he was awarded the Vietnam 
Service Medal, Vietnam Campaign Medal, Combat Action Ribbon 
and Presidential Unit Citation in service.  From May 1968 to 
April 1969, the appellant received duty and conduct marks 
ranging from 3.5 to 4.3, excepting one notation on April 6, 
1969 where his marks were 2.9 for duty and conduct, 
respectively.  Thus, though there were six NJP's occurring 
prior to the appellant's return from Vietnam, these 
considerations must be weighed against his otherwise suitable 
service.  In this regard, the Board specifically notes that a 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  See 38 C.F.R. § 
3.12(d)(4).
 
A review of all of the evidence shows that the appellant's 
discharge does not seem to have been based on the six NJP's 
noted prior to March 1970.  These incidences seem to be for 
relatively minor occurrences, such as a failure to clean his 
rifle and brief unauthorized absences.  Contemporaneously, 
the appellant consistently received high marks for duty and 
conduct and also received several citations for his service 
in Vietnam, including the Combat Action Ribbon.  Other than 
the minor NJP's noted prior to March 1970, the appellant's 
service was otherwise honest, faithful and meritorious.  The 
Board finds that the six NJP's occurring prior to March 1970 
were not serious offenses and can be best characterized as 
minor; thus, the appellant's service in this time is best 
characterized as honest, faithful and meritorious and should 
not present a bar for VA benefits.

In summary, the Board finds that the medical evidence shows 
that the appellant was insane as a result of his Vietnam 
service and that the NJP's noted after his Vietnam service 
were conducted while he was insane.  The Board also finds 
that the NJP's committed prior to that time were minor 
offenses and that the appellant's service at that time was 
otherwise characterized as honest, faithful and meritorious.  
Thus, given these findings the Board concludes that the 
appellant is not precluded from VA benefits by virtue of the 
character of the OTH discharge. 


ORDER

New and material evidence has been presented and the claim as 
to whether the character of the appellant's discharge is a 
bar to VA benefits is reopened.

The character of the appellant's discharge is  not a bar to 
VA benefits.  The appeal is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


